In the
                                  Missouri Court of Appeals
                                              Western District
 STATE OF MISSOURI,                                          )
                                                             )
                      Respondent,                            )    WD82331
                                                             )
 v.                                                          )    OPINION FILED:
                                                             )    September 15, 2020
 GREGORIO L. DAVIS,                                          )
                                                             )
                        Appellant.                           )

                     Appeal from the Circuit Court of Platte County, Missouri
                              The Honorable Dennis C. Eckold, Judge

Before Division Three: Gary D. Witt, Presiding Judge, Lisa White Hardwick, Judge and
                            Thomas N. Chapman, Judge

         Gregorio L. Davis ("Davis") appeals from the judgment of the Circuit Court of Platte

County, Missouri ("trial court") convicting him, after a bench trial, of one count of sodomy

in the first degree, section 566.060, and one count of domestic assault in the fourth degree,

section 565.076.1 On appeal, Davis contends that the trial court erred in denying Davis's

motion to dismiss because the prosecutor violated his constitutional right to a speedy trial.

We affirm.




         1
             All statutory references are to the Revised Statutes of Missouri (2016), as updated, unless otherwise
specified.
                          Factual and Procedural Background

       On August 8, 2017, the State filed a Complaint charging Davis with one count each

of sexual abuse in the first degree, section 566.100, and domestic assault in the fourth

degree, section 565.076. A warrant was issued and served on Davis on August 11, 2017.

Davis's bond was $20,000 cash only, and Davis remained in custody after his arrest.

       On September 5, 2017, Davis waived his right to preliminary hearing and was bound

over to the circuit court for further proceedings. A judge was assigned to hear the case.

On September 25, 2017, the State filed an Information with the same allegations as in the

Complaint. On November 16, 2017, the trial court scheduled a jury trial for April 30, 2018.

On April 12, 2018, the jury trial was continued on the State's motion and over Davis's

objection to June 25, 2018.

       On April 17, 2018, Assistant Prosecuting Attorney Chris Seufert ("APA Seufert")

took over the prosecution of Davis's case, because the assistant prosecuting attorney who

had been handling the case was deployed in the Army Reserves. On that same day, APA

Seufert spoke with Davis's counsel and asked him to consent to a change of judge after

time to file a motion for change of judge had passed. APA Seufert indicated his desire for

a change of judge was because the judge assigned to the case had ruled against the State

on another case with facts similar to Davis's case. Davis's counsel refused to consent to a

change of judge, and filed a written request for a speedy trial the same day.

       On April 20, 2018, the State voluntarily dismissed its case against Davis without

prejudice.   Davis objected to the dismissal without prejudice, arguing that it would

jeopardize his right to a speedy trial and that the dismissal was an attempt to circumvent

                                             2
Rule 32.07,2 which provides a ten-day period after an initial plea is entered for a party to

request a change of judge. Also on April 20, 2018, the State re-charged Davis, by

indictment, of sodomy in the first degree and domestic assault in the second degree. Davis

remained in custody.

       On April 24, 2018, the State filed for a change of judge in the new case, and trial

was set before the newly assigned judge for July 2, 2018. On April 25, 2018, Davis filed

his request for a speedy trial in the new case. New counsel entered the case for Davis on

June 16, 2018, and simultaneously filed a motion to dismiss for violation of Davis's right

to speedy trial. The motion to dismiss was taken up on the first day of trial on July 2, 2018.

The judge denied the motion to dismiss, and Davis opted for a bench trial. The case was

tried to the court on July 2 and 3, 2018.

       The facts adduced at trial established that on July 28, 2017, Davis and his husband,

J.D., met A.S. at a bar.3 A.S. became extremely intoxicated and had little memory of the

events at the bar and no memory of leaving the bar. Davis called a friend Stephen Fyffe

("Fyffe") to give the group a ride home. A.S. was stumbling and slurring his speech as he

got into the car and then passed out from intoxication during the ride and had to be carried

into Davis's house. A.S. was placed on the couch in the living room and Davis, J.D., and

Fyffe went into the bedroom where they engaged in sexual activities. Davis repeatedly left

the bedroom for several minutes at a time. Fyffe went to check on Davis during one of the

absences and found Davis engaging in anal intercourse with A.S., who was unconscious.


       2
           All rule citations are to Missouri Court Rules, 2017, unless otherwise stated.
       3
           Pursuant to section 595.226 RSMo we do not use the victim's names to protect their privacy.

                                                         3
Fyffe and J.D. tried to pull Davis off of A.S., telling him that his actions were inappropriate.

Davis became angry and pushed them away. Fyffe, J.D., and Davis went back into the

bedroom and an argument ensued. Davis punched J.D. multiple times. A.S. awoke during

the fight to discover that he was not wearing pants and his anus hurt. He testified that he

did not consent to any sexual contact with Davis. A.S. and Fyffe left the house, and Davis

continued his assault on J.D.. Fyffe called the police. When they arrived, Fyffe and A.S.

were outside the house, and the officers could hear an altercation inside the house. J.D.'s

head was bleeding, and Davis admitted to the officers that he had struck J.D. first. A.S.

was in Fyffe's car, and the officers described him as, "probably one of the most heavily

intoxicated individuals I've ever encountered." Davis admitted to having intercourse with

A.S. but claimed A.S. consented and was aware of what was happening.

       The court found Davis guilty of sodomy in the first degree and the lesser-included

offense of domestic assault in the fourth degree. Davis filed a motion for a new trial, again

claiming his case should have been dismissed due to the violation of his right to a speedy

trial. The court denied Davis's motion and sentenced him to ten years' imprisonment on

the sodomy count and thirty days on the domestic assault count, to run consecutively. This

appeal follows.

                                    Standard of Review

       In his sole point on appeal Davis argues that the charges against him should have

been dismissed due to a violation of his right to a speedy trial. A defendant's right to a

speedy trial comes from the Sixth Amendment to the United States Constitution, which

applies to the states via the Fourteenth Amendment. State ex rel. Garcia v. Goldman, 316

                                               4
S.W.3d 907, 910-911 (Mo. banc 2010).              Article I, Section 18(a) of the Missouri

Constitution also guarantees a "speedy public trial," and the two provisions "provide

equivalent protection for a defendant's right to a speedy trial." State ex rel. McKee v. Riley,

240 S.W.3d 720, 729 (Mo. banc 2007). The issue of whether the defendant's Sixth

Amendment rights have been violated is a question of law, and therefore, our review is de

novo. State v. Fisher, 509 S.W.3d 747, 751 (Mo. App. W.D. 2016). We defer to the trial

court's findings of fact. State v. Sisco, 458 S.W.3d 304, 312 (Mo. banc 2015).

                                       Legal Analysis

       It is the State's responsibility to provide a criminal defendant with a speedy trial.

State v. Richmond, 611 S.W.2d 351, 355 (Mo. App. W.D. 1980). The determination of

whether the State has satisfied its responsibility or whether it has violated the defendant's

right to a speedy trial requires a balancing of four factors: (1) the length of the delay; (2)

the reason for the delay; (3) the defendant's assertion of the right; and (4) the prejudice to

the defendant resulting from the delay. Barker v. Wingo, 407 U.S. 514, 530 (1972). The

existence of any one of these four factors is neither necessary nor sufficient to find that the

defendant's right to a speedy trial has been violated. Id. at 533. Rather, "courts must…

engage in a difficult and sensitive balancing process." Id.

                                       Length of Delay

       Any delay of at least eight months has been found to be "presumptively prejudicial"

by Missouri courts. McKee, 240 S.W.3d at 729. An eight-month delay, therefore, is a

triggering mechanism or a threshold inquiry, because "[u]ntil there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into the other factors[.]" Barker,

                                              5
407 U.S. at 530. "The protections of the Sixth Amendment attach when there is a formal

indictment or information or when actual restraints are imposed by arrest and holding to

answer a criminal charge." Fisher, 509 S.W.3d at 751. In this case, Davis was first taken

into custody on August 11, 2017. His trial began on July 2, 2018. Thus Davis's "delay"

for speedy-trial purposes was just short of eleven months, or just under three months longer

than what is presumptively prejudicial. Substantial delays have been found to be so long

as to violate the defendants' constitutional rights, even without the defendant making a

showing of actual prejudice. See Doggett v. United States, 505 U.S. 647(1992) (eight

years); Garcia, 316 S.W.3d 907 (eight years); Fisher, 509 S.W.3d 747 (just under six

years). A three-year delay, however, was found by the Missouri Supreme Court not to

have been so excessive as to constitute an automatic violation of the defendant's right to a

speedy trial and required the court to balance each of the factors including any

particularized prejudice. Sisco, 458 S.W.3d 304. Therefore, we must consider Davis's

eleven-month delay in light of the other factors.

                                   Reason for the Delay

       Various reasons for delay are attributed to either the defendant or to the State, and

they weigh against the party that is responsible. Barker, 407 U.S. at 531. Different reasons

for delay have different weights attached to them as well. For example,

       A deliberate attempt to delay the trial in order to hamper the defense should
       be weighted heavily against the government. A more neutral reason such as
       negligence or overcrowded courts should be weighted less heavily but
       nevertheless should be considered since the ultimate responsibility for such
       circumstances must rest with the government rather than with the defendant.
       Finally, a valid reason, such as a missing witness, should serve to justify
       appropriate delay.

                                             6
Id. But delays attributable to the defendant weigh heavily against the defendant. State v

Greenlee, 327 S.W.3d 602, 612 (Mo. App. E.D. 2010).

        In this case, other than very early, while Davis tried unsuccessfully to secure his

pre-trial release, the delays were as follows. In September of 2017, Davis appeared with

counsel, waived formal arraignment and requested a two-week continuance, which was

extended until November 16, 2017 by agreement of the parties. On that date, a jury trial

was scheduled for April 30, 2018. In April of 2018, before the scheduled trial date, the

State requested a continuance which was granted over Davis's objection. The continuance

was due to the assistant prosecuting attorney's impending deployment in the Army

Reserves and to allow a new assistant prosecuting attorney to take over the case. This is

the first continuance to which Davis objected, and, although it must be weighed against the

State, it is not weighted heavily, as the delay was not in order to hamper Davis's defense,

but was necessitated by the military deployment and a new assistant prosecuting attorney

being assigned to take over the case. The trial was continued by the court until June 25,

2018.

        When APA Seufert took over the case on April 17, he requested Davis's counsel

consent to a change of judge, even though the time to request a change of judge as of right

under Rule 32.07 had expired. When Davis's counsel refused to consent, APA Seufert filed

a voluntarily dismissal of Davis's case without prejudice and refiled the case the same day,

recharging Davis by grand jury indictment, on April 20, 2018. On April 24, 2018, APA

Seufert filed a timely motion for change of judge as of right in the newly filed case. A new


                                             7
judge was assigned and set the case for trial for July 2. The delay from June 25 to July 2,

although brief, is weighted heavily against the State.

       APA Seufert acknowledged that the State caused the delay in order to hamper

Davis's defense in that the State believed the judge originally assigned to the case would

be less favorable to the State's position, and the State desired a change of judge to obtain a

judge that it believed would be more favorable to it. The State then dismissed the case and

refiled it on the same day for the sole purpose of circumventing Missouri's Rules of

Criminal Procedure, to obtain a change of judge beyond the time allowed. APA Seufert

acknowledged that the prior ruling the State considered adverse in the other matter occurred

before the charges were even filed against Davis, that the prior assistant prosecutor who

had been assigned to this case was also trial counsel in the case the State had received what

they perceived as an adverse ruling by the trial judge, and APA Seufert provided no

explanation as to why the State did not timely file a motion for change of judge in the

original case against Davis. APA Seufert testified that while he had never previously

dismissed a case and refiled for purposes of obtaining an untimely change of judge, "our

office has done so on multiple occasions and we have never had any defense attorney object

or question the propriety of that procedure." He then cited to section 56.087 RSMo., which

grants the State complete discretion to dismiss and refile a case at any time before jeopardy

attaches. But delays for tactical advantage are weighed heavily against the State. In fact,

if the delay is pre-arrest or indictment, whether the delay is for tactical advantage is one of

only two considerations, along with prejudice to the defendant. State v. Morris, 285
S.W.3d 407, 412 (Mo. App. E.D. 2009).

                                              8
       We do not condone APA Seufert's manipulation of the procedures to circumvent the

Supreme Court Rules, however, we do recognize that our Supreme Court has indicated that

while such a practice is "concerning" and any delay caused is weighed heavily against the

state, a 70-day delay so caused was found not to have violated a defendant's Sixth

Amendment rights to a speedy trial. Sisco, 458 S.W.3d 315-16. There, the state, after

receiving an adverse pre-trial evidentiary ruling, voluntarily dismissed Sisco's case and

refiled it to obtain a different trial judge, causing delay. Id. The Missouri Supreme Court,

however, stressed that the State has broad authority to dismiss and refile cases pre-trial

under the statute, even after unfavorable rulings, and the Court ultimately concluded that,

even weighing this delay heavily against the state, the balance of the four factors as a whole

did not warrant dismissal of Sisco's charges for a speedy-trial violation. Id. at 315, 319.

       While this factor weighs heavily against the State, the resulting delay in the trial was

only seven days, from June 25, 2018 until July 2, 2018.

                             Assertion of Right to Speedy Trial

       The third Barker factor is the defendant's timely assertion of his right to a speedy

trial. It matters when and how persistently the defendant asserts his right. Fisher, 509
S.W.3d at 754. "[C]ourts will weigh the timeliness of the assertion and the frequency and

force of a defendant's objections" to delays in trial. Sisco, 458 S.W.3d at 316. In this case,

Davis first requested a speedy trial after his first trial setting of April 30, 2018, had been

continued over his objection, and the newly assigned prosecuting attorney informed

Davis’s counsel that he wanted to obtain a change of judge. When the case was dismissed

and refiled, Davis's counsel again requested a speedy trial within a matter of days. Davis

                                              9
also moved to dismiss his case for the alleged speedy trial violation on June 26, 2018,

before the July 2, 2018, trial setting. This factor favors Davis.

                                 Prejudice to the Defendant

         The last of the four factors the court considers is the prejudice to the defendant

caused by the delay. As previously mentioned, if the delay is long and all or mostly

attributable to the State, the defendant need not establish particularized prejudice in order

to establish a violation warranting dismissal. See Doggett, 505 U.S. 647; Garcia, 316
S.W.3d 907. However, the prejudice to the defendant created by the delay can be great,

and may include: prevention of oppressive pretrial incarceration; minimization of anxiety

and concern of the accused; and the possibility that the defense will be impaired from loss

of evidence or witnesses. Barker, 407 U.S. at 532; Garcia, 316 S.W.3d at 912.

         Davis was incarcerated from August 11, 2017, up until his trial on July 2, 2018.

And while undoubtedly "anxiety and concern exist in every criminal case . . . 'that alone

does not establish prejudice where, as here, the defendant [does not show] that the delay

weighed particularly heavily on him in [the] specific instanc[e].'" State v. Woodworth, 941
S.W.2d 679, 694 (Mo. App. W.D. 1997) (quoting State v. Ingleright, 787 S.W.2d 826, 832

(Mo. App. S.D. 1990)). Davis did not articulate any unusual or particular anxiety due to

his incarceration leading up to his trial. Nor does Davis allege any impairment in his

defense caused from the delay of his trial setting. No evidence or witnesses had become

unavailable in the roughly eleven months between the time of his arrest and the time of his

trial.



                                             10
         Davis argues that he did in fact establish particularized prejudice in this case because

the delay caused by the State's nolle prosequi and refiling was used by the State for a

specific tactical advantage. The State readily acknowledged that the specific reason it

dismissed the case and refiled it was to obtain a tactical advantage, i.e., a judge that it

perceived would be more favorable to the State and less favorable to Davis under the

particular facts of this case. It is unclear how the State can now take the position that this

delay did not impair his defense and therefore was not prejudicial to Davis. The State's

own position is that Davis's defense was impaired by its tactical use of the dismissal and

refiling of the charges, supporting a finding of the particularized prejudice that is at issue

in this analysis. However, "[c]laims of prejudice must be actual or apparent on the record,

or by reasonable inference, while speculative or possible prejudice is not sufficient." State

v. Ferdinand, 371 S.W.3d 844, 854-55 (Mo. App. W.D. 2012) (abrogated on other grounds

by Sisco, 458 S.W.3d at 312-13).4 "The burden to present evidence of actual prejudice is

on the defendant and the failure to do so weighs heavily in favor of the State." Id. at 855.



         4
           The parties disagree as to who has the burden of showing whether the defendant suffered actual prejudice.
Indeed, the relevant case law is somewhat conflicting. The United States Supreme Court, in Doggett v. U.S., 505
U.S. 647, 656(1992), states that if the government uses "reasonable diligence," the defendant's speedy-trial claim
should fail "so long as [the defendant] could not show specific prejudice to his defense." An extraordinarily long
delay due to the government's negligence, however, did not require a showing of particularized prejudice by the
defendant. Id. at 657-58. The Missouri Supreme Court, in State ex rel. Garcia v. Goldman¸ 316 S.W.3d 907, 913
(Mo. banc 2015), affirmatively placed the burden of showing a lack of prejudice on the State. ("In this case, the
state has not proven that the delay 'affirmatively…left [Garcia's] ability to defend himself unimpaired' as required to
rebut the presumption of prejudice.") (alterations in original). That same year, however, the Missouri Supreme
Court found against a defendant when he did not show that his "defense was impaired significantly by the delay. He
does not identify any witnesses who disappeared or otherwise became unavailable because of the delay, nor does he
allege that any evidence was lost." State v. Sisco, 458 S.W.3d 304, 317 (Mo. banc 2015). The Court noted that the
delay of the defendant's trial was "presumptively prejudicial" but then stated that "[d]etermining a delay is long
enough to trigger consideration of other factors does not negate the need for this Court to consider actual prejudice."
Id. at 318. It appears that the burden of production with respect to showing whether actual, particularized prejudice
exists depends upon where the balance lies after the court has considered the other three Barker factors. Irrespective
of which party bore the burden in this matter the outcome would not change.

                                                          11
While arguing that he suffered particularized prejudice, the only evidence of prejudice

Davis cites is APA Seufert's opinion that the original trial judge was less favorable to the

State's case. In response to Davis's argument of particularized prejudice, the State cites to

Sisco, noting that in that case the Supreme Court found a delay of 70 days caused by a nolle

prosequi and refiling of the charges was generally, without more, insufficient to establish

prejudice. However, in Sisco the defendant failed to make any argument that he suffered

particularized prejudice caused by the State's successful attempt to obtain a tactical

advantage by the use of its dismissal and refiling of the charges and the Court did not

address an argument not raised before it. Sisco, 458 S.W.3d at 318-19.

       Considering all four of the Barker factors together, we cannot conclude that Davis’s

rights under the United States and Missouri Constitutions to a speedy trial were violated.

His trial took place within a year of his arrest. His trial was delayed less than two months

from its original setting due to the assistant prosecuting attorney's deployment in the

military. And while the second assistant prosecuting attorney's delay caused by his

dismissing and refiling the charges against Davis weighs heavily against the State, that

delay was only a matter of days. Davis promptly and persistently asserted his rights to a

speedy trial, but not until the first trial setting was continued. Finally, while Davis

established prejudice caused by the delay, the delay was only a matter of days. For these

reasons, the trial court properly denied Davis's motion to dismiss.



                                          __________________________________
                                          Gary D. Witt, Judge
All concur

                                             12